                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

SANDRA L. H.,                                            §
                                                         §
                 Plaintiff,                              §
                                                         §
v.                                                       §    Civil Action No. 3:18-CV-0590-BH
                                                         §
NANCY A. BERRYHILL, ACTING,                              §
COMMISSIONER OF THE SOCIAL                               §
SECURITY ADMINISTRATION,                                 §
                                                         §
                 Defendant.                              §    Consent

                              MEMORANDUM OPINION AND ORDER

        By consent of the parties and the order of transfer dated May 22, 2018 (doc. 15), this case

has been transferred for the conduct of all further proceedings and the entry of judgment. Based on

the relevant filings, evidence, and applicable law, the decision of the Commissioner is AFFIRMED.

                                             I. BACKGROUND

        Sandra L. H. (Plaintiff) seeks judicial review of a final decision by the Commissioner of

Social Security (Commissioner) denying her claim for supplemental security income (SSI) under

Title XVI of the Social Security Act (Act). (See docs. 1; 18.)

A.      Procedural History

        On August 12, 2015, Plaintiff filed her application for SSI, alleging disability beginning on

May 1, 2015. (doc. 12-1 at 176.)1 Her claim was denied initially on December 7, 2015, and upon

reconsideration on June 13, 2016. (Id. at 78, 99.) On August 30, 2016, Plaintiff requested a hearing

before an Administrative Law Judge (ALJ). (Id. at 123.) She appeared and testified at a hearing on



        1
         Citations to the record refer to the CM/ECF system page number at the top of each page rather than the page
numbers at the bottom of each filing.
March 30, 2017. (Id. at 31-77.) On May 12, 2017, the ALJ issued a decision finding her not

disabled and denying her claim for benefits. (Id. at 16-25.)

        Plaintiff timely appealed to the Appeals Council on July 5, 2017. (Id. at 173-74.) The

Appeals Council denied her request for review on January 12, 2018, making the ALJ’s decision the

final decision of the Commissioner. (Id. at 5.) Plaintiff timely appealed the Commissioner’s

decision under 42 U.S.C. § 405(g). (See doc. 1.)

B.      Factual History

        1.      Age, Education, and Work Experience

        Plaintiff was born on July 22, 1959, and was 57 years old at the time of the hearing. (doc.

12-1 at 176.) She had at least a high school education and could communicate in English. (Id. at

198, 200.) She had past relevant work experience as a laundry mat supervisor and medical records

clerk. (Id. at 24, 35.)

        2.      Medical Evidence

        On June 4, 2014, Plaintiff presented to Parkland Hospital (Parkland) “to get care established”

and complained of back pain that she rated at a 7 out of 10. (Id. at 321.) A review of systems

showed she was positive for malaise, fatigue, blurred vision, heartburn, nausea, abdominal pain,

back pain, sensory change, and headaches. (Id. at 321-22.) She reported chronic lower back pain

that felt like a pinched nerve, as well as occasional numbness to her lower left extremity, but she

denied any weakness. (Id. at 322.) She was of thin stature and had a BMI of 16.3. (Id.) Her breath

sounded normal, and she had no respiratory distress, wheezes, or rales. (Id. at 322.)

        On April 20, 2015, Plaintiff presented to Parkland complaining of abdominal pain and back

pain. (Id. at 341.) A review of systems showed she had abdominal pain, constipation, back pain,


                                                  2
depression, and nervousness/anxiousness. (Id.) An x-ray of her lumbar spine revealed osteopenia,

atherosclerotic disease, facet arthropathy, degenerative disc disease with trace retrolisthesis on L3-4,

trace vertebral body height loss at L1, and severe disc space narrowing at L2-3. (Id. at 344.)

        On August 6, 2015, and October 17, 2016, Sunti Srivathanakul, M.D., completed medical

release/physician’s statements for Plaintiff. (Id. at 274-75.) In August, he opined that she was

permanently disabled due to back arthritis. (Id. at 274.) In October, he opined that she was

permanently disabled and unable to work or participate in activities due to her asthma and back

arthritis. (Id. at 275.)

        On September 24, 2015, Harold Nachimson, M.D., J.D., completed an internal medicine

examination for Plaintiff. (Id. at 352-56.) She complained of having low-back pain for 2 years as

a result of a fall. (Id. at 352.) Dr. Nachimson noted that she drove and smoked a pack of cigarettes

per day. (Id.) She lived alone but her aunt was going to stay with her, her self-care was unrestricted,

she shopped without difficulty and pushed a cart, she could walk about 1 block but her legs and back

would start hurting, and she did light cooking and light housework; she did not do yard work and

she did not use assistive devices, braces, or a handicap sticker. (Id. at 353.) She weighed 93 pounds

and was 5'2", with a BMI of 18.5. (Id. at 354.) She had full range of motion in her neck, normal

gait, and well-aligned feet, and she was able to tiptoe and heel stand without difficulty, flex 85-90

degrees, and hyper-extend 20 degrees. (Id. at 354-55.) Her right and left lateral flexion was 20-25

degrees, her straight leg raise test was positive on the right and negative on the left, and she had

discomfort at about 55 degrees. (Id. at 355.) She generally had full range of motion in her

shoulders, elbows, and wrists, full pronation and supination in her wrists, and full flexion and

extension. (Id.) Her deep tendon reflexes were 1+ in the ankles, 2+ in the knees, and 1+ in the


                                                   3
upper extremities bilaterally. (Id.) She did not exhibit any loss of sharp pain or soft touch

throughout the upper extremities, including the fingertips on both hands, and she had full sensation

of sharp pain and soft touch down the entire extent of her lower extremities, including the lateral and

medial surface of both feet and the plantar surface of both feet. (Id.) Dr. Nachimson’s clinical

impressions included lumbar myofascitis, a gastrointestinal problem with possible ulcer disease,

possible sleep apnea, reflux and possible ulcer disease, and a BMI of 18.5. (Id.)

       On October 15, 2015, Plaintiff had an appointment at Parkland for a screening colonoscopy.

(Id. at 379.) She had lost 10 pounds over the previous 3 months. (Id.) Her BMI was 17 at this

appointment. (Id. at 381.)

       On November 10, 2015, Plaintiff underwent Consultative Pulmonary Function Testing. (Id.

at 361-62.) Her FVC/FEV1 results post-bronchodilation were 2.58/1.54, 2.65/1.53, and 2.67/1.58,

with good effort, understanding, and cooperation. (Id.)

       On December 4, 2015, Scott Spoor, M.D., a state agency medical consultant (SAMC),

completed a physical residual functional capacity (RFC) evaluation for Plaintiff based on the

medical evidence of record. (Id. at 84-86.) Dr. Spoor opined that Plaintiff could lift and/or carry

50 pounds occasionally and 25 pounds frequently; stand and/or walk for a total of 6 hours in an 8-

hour workday with normal breaks; sit for a total of 6 hours in an 8-hour workday with normal

breaks; push and/or pull (including operation of hand and/or foot controls) without limitation other

than shown for lift and/or carry; frequently climb ramps, stairs, ladders, ropes, and scaffolds;

frequently, balance, kneel, and crawl; and occasionally stoop and crouch. (Id. at 84-85.) He further

opined that Plaintiff had no manipulative, visual, communicative, or environmental limitations. (Id.

at 85.) Dr. Spoor determined that Plaintiff’s statements regarding her impairment-related functional


                                                  4
limitations and restrictions could not reasonably be accepted as consistent with the objective medical

evidence and other evidence in the case record. (Id. at 86.)

       On February 3, 2016, an x-ray of Plaintiff’s lumbar spine showed multi-level degenerative

changes of the lumbar spine without evidence of thecal stenosis or neural compromise. (Id. at 396.)

Findings were most severe at L2-3, where there was advanced disc height loss associated with large

osteophytes and marrow degenerative changes. (Id.)

       On May 12, 2016, David Ukoha, M.D., completed an internal medicine consultative

examination for Plaintiff. (Id. at 428-30.) Dr. Ukoha noted that she had a history of chronic back

pain. (Id. at 428.) Her physical examination “showed a young lady in no apparent distress.” (Id.)

Her breath sounds were equal bilaterally with minimal wheeze and no crackles, grip strength was

normal, fine motor control was normal, Romberg test was negative, gait was grossly normal and

satisfactory, and her sensory exam was within normal limits. (Id. at 430.) Her deep tendon reflexes

were 2+ for all extremities without any evidence of pathological reflexes, and she had normal

coordination on finger-to-nose and heel-to-shin testing. (Id.) She had normal musculature with no

fasciculations or loss of muscle, mild difficulty squatting, hopping, tandem walking, and toe walking

due to low back pain, and her straight leg raise test was positive at 20 degrees bilaterally. (Id.) Her

spinal range of motion was minimally decreased due to low back pain, spinal flexion was decreased

to about 85 degrees, hyperextension of the spine was decreased to 85 degrees, lateral bending to the

right and left was decreased to 32 degrees, and left and right lateral rotation of the spine was

decreased to about 27 degrees. (Id.)

       On June 13, 2016, Charles K. Lee, M.D., a SAMC, also completed a physical RFC

evaluation for Plaintiff based on the medical evidence of record. (Id. at 94-96.) His opinions were


                                                  5
identical to those of Dr. Spoor, except he found that Plaintiff also had environmental limitations in

that she could have unlimited exposure to wetness, noise, and vibration, but she must avoid

concentrated exposure to extreme cold, extreme heat, humidity, fumes, odors, dusts, gases, poor

ventilation, and hazards. (Id. at 95-96.) He also found that her statements regarding her impairment

related functional limitations and restrictions could not reasonably be accepted as consistent with

the objective medical evidence and other evidence in the case record. (Id. at 96.)

       On November 16, 2016, Dr. Srivathanakul completed a Medical Source Statement of Ability

to Do Work Related Activities (Physical) for Plaintiff. (Id. at 276-281.) He opined that she could

lift and/or carry only up to 10 pounds occasionally; sit and/or stand for 4 hours at a time without

interruption; walk for 2 hours at a time without interruption; sit for 4 hours in an 8-hour workday;

stand and/or walk for 2 hours in an 8-hour workday; frequently reach, handle, finger, feel, push, and

pull bilaterally; occasionally operate foot controls bilaterally; never perform any postural activities;

and never tolerate exposure to environmental conditions except for moderate noise. (Id. at 276-80.)

She did not require the use of a cane to ambulate. (Id. at 277) He also opined that Plaintiff could

shop, ambulate without assistive devices, use standard public transportation, climb a few steps at

a reasonable pace using a single hand rail, prepare simple meals and feed herself, and care for her

personal hygiene, but could not travel without a companion for assistance, walk a block at a

reasonable pace on rough or uneven surfaces, or sort, handle, or use papers/files. (Id. at 281.) He

found that her limitations were due to her emphysema and back arthritis, and that she would be

unable to handle stress due to her depression. (Id. at 276, 278-81.)

       3.       Hearing Testimony

       On March 30, 2017, Plaintiff and a vocational expert (VE) testified at a hearing before the


                                                   6
ALJ. (Id. at 31-77.) Plaintiff was represented by an attorney. (Id. at 31, 33.)

               a.       Plaintiff’s Testimony

       Plaintiff testified that she was 5'3", weighed 96 pounds, and lived in a one story house by

herself. (Id. at 37, 61, 63.) She had a driver’s license, drove occasionally, and drove herself to the

hearing. (Id. at 51, 61.) Her parents helped to support her financially, and she also received food

stamps. (Id. at 52, 61.) She took care of her own personal care, prepared her own meals, washed

her own clothes at her parents’ house, and grocery-shopped on her own. (Id. at 63-66.) When she

needed to do laundry, she would carry about 5-7 pounds of clothes in a garbage bag and drive to her

parents house to wash, and she only grocery-shopped for about 20-25 minutes and leaned on the

shopping cart as she pushed it. (Id. at 64-66.) She usually ended up with about 10 little bags of

groceries so she would not have to carry very much, and she might take breaks in between unloading

the groceries once she was back home. (Id. at 67.) She would shower about every 2-3 days. (Id.

at 69.) Some days she would not get out of bed due to back pain, which occurred about once every

2 weeks. (Id. at 69.)

       Plaintiff spent most of her time during the day sitting until she had to get up, and then she

would get up for a little while to do what she had to do before going back to sit or lay down. (Id.

at 70.) Her most strenuous chores included sweeping and mopping the floor and cleaning her bath

tub. (Id. at 65.) She normally slept about 8 hours per night, but she spent about 6 hours per day

laying down outside of her normal sleeping hours. (Id. at 70-71.) She estimated that she was on her

feet probably less than 2 hours per day, and as she sat at the hearing, she was in pain that she

estimated to be at about an 7-8 out of 10. (Id. at 71-72.) More walking or standing would likely

increase her pain. (Id. at 72.)


                                                  7
       Plaintiff previously worked as a medical records clerk and laundry mat supervisor. (Id. at

53-54.) She did not think she could return to either of her previous jobs because as a medical

records clerk, there was a lot stooping, bending down, reaching up high, and carrying heavy loads,

and as a laundry mat supervisor, the job was too physical. (Id. at 52-53.) She estimated that she

could walk about 400 yards in good weather on a flat surface before she would have to stop. (Id.

at 56-57.) She thought she could shop around a store such as Walmart for about 20 minutes before

having to sit down. (Id. at 57-58.) In an 8-hour day, she could be on her feet about 2 hours total,

and would be extremely unlikely to be on her feet for 5.5-6 hours total per day, day in and day out,

5 days per week, due to her back and breathing issues. (Id. at 58-60.) Lifting and carrying 10-12

pounds 10-15 times per hour, or standing and walking for an hour and 15 minutes, would be big

problems for her because she could not really do either activity. (Id. at 68.)

       Her back hurt on each side of her spine going all the way down to the lower part of her back

and all the way across the lower part of her back almost continuously. (Id. at 60-61.) She was not

sure how she injured her back, but thought that it could have happened about 5 years earlier when

a big dog caused her to fall and hit her back, butt, and head. (Id. at 62.) Her back had become

progressively worse as she got older. (Id. at 62-63.) She had also been diagnosed with asthma

initially and then with emphysema by Dr. Srivathanakul, and she used an inhaler twice per day. (Id.

at 63.) Over the course of her treatment, Plaintiff had about 4 total visits to Dr. Srivathanakul. (Id.

at 45.) She did not think that she had any mental impairment that would preclude her from being

a safe driver, but in the previous 2 years, she had faced physical and financial problems that caused

her to have some depressed feelings and thoughts. (Id. at 51-52.) She had not been treated by a

psychiatrist or a psychologist since August 12, 2015, other than attending a group meeting about 3


                                                  8
months prior to the hearing. (Id. at 48.) She had also not been prescribed any psychiatric

medication in the past, and had not been mentally hospitalized or “picked up” for a psychiatric

evaluation at any time in her life. (Id. at 49-51.)

                  b.       VE’s testimony

         The VE determined that Plaintiff’s work history included jobs as a medical records clerk,

DOT 245.362-010 (light, SVP 4), and a laundry mat supervisor, DOT 361.685-018 (medium, SVP

2). (Id. at 35.) A hypothetical individual with the same age, education, and work history as Plaintiff

would not have any transferable skills to sedentary work after age 55 where there would be very

little, if any, adjustments in terms of tools, work processes, work setting, or the industry. (Id. at 36.)

         The VE considered a hypothetical individual with the same age, education, and work history

as Plaintiff who could lift up to 10 pounds occasionally and less than 10 pounds frequently; sit for

4 hours without interruption; stand for 4 hours without interruption; walk for 2 hours without

interruption; sit for 4 hours in an 8-hour workday; stand/walk for 2 hours in an 8-hour workday;

frequently reach overhead in all directions; frequently handle, finger, feel, push, and pull with both

hands; and occasionally use foot controls. (Id. at 41-43.) This individual would be able to perform

no more than sedentary work. (Id. at 42-43.)

         The VE next considered a hypothetical individual who could lift up to 50 pounds

occasionally and 25 pounds frequently; push and pull without limitations other than the strength

limitations; frequently perform “posturals” except only stoop and crouch occasionally; and

frequently climb ladders, ropes, scaffolds, ramps, stairs, balance, kneel, and crawl. (Id. at 46, 56.)2


         2
            Although the ALJ stated the restriction as only lifting up to 10 pounds occasionally, he stated that he was
specifically relying on SAMC Dr. Lee’s opinion on reconsideration, which limited Plaintiff to lifting to up to 50 pounds
occasionally. (See doc. 12-1 at 46, 94-96.) The ALJ also later questioned how reasonable it was that an individual of
Plaintiff’s weight “could reasonably be expected to lift 50 pounds occasionally.” (Id. at 56.)

                                                           9
The individual had no visual, manipulative, or communicative limitations, but environmentally, the

individual must avoid concentrated exposure to extreme cold, extreme heat, humidity, fumes, odors,

dust, gases, poor ventilation, hazardous machinery, and heights. (Id.) This individual would be able

to perform some form of medium work, and would be able to perform Plaintiff’s prior work as a

medical records clerk, which was performed at the light exertional level and in a climate controlled

environment. (Id. at 47.)

C.     ALJ’s Findings

       The ALJ issued his decision denying benefits on May 12, 2017. (Id. at 16-25.) At step one,

the ALJ found that Plaintiff had not engaged in substantial gainful activity since August 12, 2015,

the application date. (Id. at 18.) At step two, the ALJ found that she had the following severe

impairments: spine disorder, asthma, and underweight (low BMI). (Id.) Despite those impairments,

at step three, the ALJ found that Plaintiff had no impairment or combination of impairments that met

or equaled the severity of one of the impairments listed in the social security regulations. (Id.)

       Next, the ALJ determined that Plaintiff retained the RFC to perform light work but included

the following limitations: she could lift 20 pounds occasionally and 10 pounds frequently; stand

and/or walk a total of 6 hours in an 8-hour workday; sit a total of 6 hours in an 8-hour workday with

normal breaks; push and/or pull without limitation (including operation of hand controls) other than

shown for her ability to lift and/or carry; frequently operate foot controls; frequently climb ladders,

ropes, and scaffolds; frequently crawl and balance; occasionally stoop, bend, squat, kneel, and/or

crouch; occasionally speak; occasionally, but never with concentrated exposure, have contact with

cold/heat, wetness/humidity, fumes/odors, hazards/machines, and heights; frequently drive; and

frequently use bi-manual dexterity, fine coordination, reaching, handling, fingering, and hearing.


                                                  10
(Id. at 19.) The ALJ further found that visually, she had no limitations. (Id.)

       At step four, the ALJ determined that Plaintiff was capable of performing her past relevant

work as a medical records clerk because that job did not require the performance of work-related

activities that were precluded by her RFC. (Id. at 24.) Accordingly, the ALJ determined that

Plaintiff had not been under a disability, as defined by the Act, since August 12, 2015, the date the

application was filed. (Id.)

                                         II. ANALYSIS

A.     Legal Standards

       1.      Standard of Review

       Judicial review of the Commissioner’s denial of benefits is limited to whether the

Commissioner’s position is supported by substantial evidence and whether the Commissioner

applied proper legal standards in evaluating the evidence. Greenspan v. Shalala, 38 F.3d 232, 236

(5th Cir. 1994); 42 U.S.C. § 405(g), 1383(C)(3). Substantial evidence is defined as more than a

scintilla, less than a preponderance, and as being such relevant and sufficient evidence as a

reasonable mind might accept as adequate to support a conclusion. Leggett v. Chater, 67 F.3d 558,

564 (5th Cir. 1995). In applying the substantial evidence standard, the reviewing court does not

reweigh the evidence, retry the issues, or substitute its own judgment, but rather, scrutinizes the

record to determine whether substantial evidence is present. Greenspan, 38 F.3d at 236. A finding

of no substantial evidence is appropriate only if there is a conspicuous absence of credible

evidentiary choices or contrary medical findings to support the Commissioner’s decision. Johnson

v. Bowen, 864 F.2d 340, 343-44 (5th Cir. 1988).

       The scope of judicial review of a decision under the supplemental security income program


                                                 11
is identical to that of a decision under the social security disability program. Davis v. Heckler, 759

F.2d 432, 435 (5th Cir. 1985). The relevant law and regulations governing the determination of

disability under a claim for disability insurance benefits are also identical to those governing the

determination under a claim for supplemental security income. See id. Courts may therefore rely

on decisions in both areas without distinction in reviewing an ALJ’s decision. See id.

       2.      Disability Determination

       To be entitled to social security benefits, a claimant must prove that he or she is disabled as

defined by the Social Security Act. Leggett, 67 F.3d at 563–64; Abshire v. Bowen, 848 F.2d 638,

640 (5th Cir. 1988). The definition of disability under the Social Security Act is “the inability to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); Anthony v.

Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).

       The Commissioner utilizes a sequential five-step inquiry to determine whether a claimant

is disabled:

       1.      An individual who is working and engaging in substantial gainful activity
               will not be found disabled regardless of medical findings.

       2.      An individual who does not have a “severe impairment” will not be found to
               be disabled.

       3.      An individual who “meets or equals a listed impairment in Appendix 1” of
               the regulations will be considered disabled without consideration of
               vocational factors.

       4.      If an individual is capable of performing the work he has done in the past, a
               finding of “not disabled” must be made.

       5.      If an individual’s impairment precludes him from performing his past work,

                                                 12
               other factors including age, education, past work experience, and residual
               functional capacity must be considered to determine if work can be
               performed.

Wren v. Sullivan, 925 F.2d 123, 125 (5th Cir. 1991) (summarizing 20 C.F.R. § 404.1520(b)-(f)).

       Under the first four steps of the analysis, the burden lies with the claimant to prove disability.

Leggett, 67 F.3d at 564. The analysis terminates if the Commissioner determines at any point

during the first four steps that the claimant is disabled or is not disabled. Id. Once the claimant

satisfies his or her burden under the first four steps, the burden shifts to the Commissioner at step

five to show that there is other gainful employment available in the national economy that the

claimant is capable of performing. Greenspan, 38 F.3d at 236. This burden may be satisfied either

by reference to the Medical-Vocational Guidelines of the regulations or by expert vocational

testimony or other similar evidence. Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987). A

finding that a claimant is not disabled at any point in the five-step review is conclusive and

terminates the analysis. Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

B.     Treating Physician Rule

       In her only issue, Plaintiff argues that the ALJ failed to give proper weight to Dr.

Srivathanakul’s opinions regarding her ability to work. (doc. 18 at 3-7.)

       The Commissioner is entrusted to make determinations regarding disability, including

weighing inconsistent evidence. 20 C.F.R. § 404.1529(b). Every medical opinion is evaluated

regardless of its source, but the Commissioner generally gives greater weight to opinions from a

treating source. Id. §§ 404.1527(c)(2), 416.927(c)(2). A treating source is a claimant’s “physician,

psychologist, or other acceptable medical source” who provides or has provided a claimant with

medical treatment or evaluation, and who has or has had an ongoing treatment relationship with the


                                                  13
claimant. Id. § 404.1502. When “a treating source’s opinion on the issue(s) of the nature and

severity of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence,” the

Commissioner must give such an opinion controlling weight. Id. §§ 404.1527(c)(2), 416.927(c)(2).

If controlling weight is not given to a treating source’s opinion, the Commissioner considers six

factors in deciding the weight given to each medical opinion: (1) whether the source examined the

claimant or not; (2) whether the source treated the claimant; (3) the medical signs and laboratory

findings that support the given opinion; (4) the consistency of the opinion with the record as a

whole; (5) whether the opinion is made by a specialist or non-specialist; and (6) any other factor

which “tend[s] to support or contradict the opinion.”             See id. §§ 404.1527(c)(1)–(6),

416.927(c)(1)–(6).

       While an ALJ should afford considerable weight to opinions and diagnoses of treating

physicians when determining disability, sole responsibility for this determination rests with the ALJ.

Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000). If evidence supports a contrary conclusion, an

opinion of any physician may be rejected. Id. A treating physician’s opinion may also be given

little or no weight when good cause exists, such as “where the treating physician’s evidence is

conclusory, is unsupported by medically acceptable clinical, laboratory, or diagnostic techniques,

or is otherwise unsupported by the evidence.” Id. at 455–56. Nevertheless, “absent reliable medical

evidence from a treating or examining physician controverting the claimant’s treating specialist, an

ALJ may reject the opinion of the treating physician only if the ALJ performs a detailed analysis of

the treating physician’s views under the criteria set forth in [then] 20 C.F.R. § 404.1527(d)(2).” Id.

at 453. A detailed analysis is unnecessary, however, when “there is competing first-hand medical


                                                 14
evidence and the ALJ finds as a factual matter that one doctor’s opinion is more well-founded than

another,” or when the ALJ has weighed “the treating physician’s opinion on disability against the

medical opinion of other physicians who have treated or examined the claimant and have specific

medical bases for a contrary opinion.” Id. at 458.

       Here, the ALJ discussed the findings in the medical source statement completed by Dr.

Srivathanakul. (doc. 12-1 at 21, 23.) He also discussed the internal medical consultative

examinations completed by Drs. Nachimson and Ukoha, the RFC assessments completed by the

SAMCs, Plaintiff’s own statements, and the other medical evidence of record. (Id. at 19-24.) In

giving Dr. Srivathanakul’s opinions in the medical source statement “little weight,” the ALJ

determined that the opinion was “based on only about three examinations of claimant dispersed over

the period 2015 and 2016,” “too vague, as the statement provide[d] no analysis of the functional

limitations that [led] to [the] conclusion,” and that “Dr. Srivathanakul made no reference to objective

clinical findings or narrative treatment notes to support the opinion.” (Id. at 23.) The ALJ further

found that available notes contained “only few actual objective signs and findings, which [were]

benign and [did] not suggest the claimant [was] as severely limited” as the medical source statement

suggested, and that Dr. Srivathanakul’s opinion was “not well supported by the remainder of the

record or consistent with the record as a whole . . . .” (Id.)

       Although the ALJ did not make a specific finding as to each of the factors in 20 C.F.R. §§

404.1527(c)(1) and 416.927, he specifically stated that he considered the opinion evidence in

accordance with the requirements of 20 C.F.R. § 416.927. (See id. at 19, 23.) His decision reflects

consideration of the factors: he found that Dr. Srivathanakul’s opinion was based on only 3

examinations of Plaintiff that occurred between 2015 and 2016, it was too vague, Dr. Srivathanakul


                                                  15
failed to reference any objective clinical findings or treatment notes to support it, available notes did

not support the severe limitations in the opinion, and it opinion was not consistent with the record

as a whole. (See id. at 23.) The regulations require only that the Commissioner “apply the factors

and articulate good cause for the weight assigned to the treating source opinion.” See 20 C.F.R. §§§

404.1527(c)(2), 416.927(c)(2); Brewer v. Colvin, No. 3:11-CV-3188-N, 2013 WL 1949842, at *6

(N.D. Tex. Apr. 9, 2013), adopted by, 2013 WL 1949858 (N.D. Tex. May 13, 2013); Johnson v.

Astrue, No. 3:08-CV-1488-BD, 2010 WL 26469, at *4 (N.D. Tex. Jan. 4, 2010). “The ALJ need

not recite each factor as a litany in every case.” Brewer, 2013 WL 1949842, at *6 (citing Johnson,

2010 WL 26469, at *4).

        Moreover, Dr. Srivathanakul’s medical source statement was only a “brief and conclusory”

check-box questionnaire. (See docs. 12-1 at 276-81; 19 at 6-7.) The Fifth Circuit has recognized

that opinions of treating physicians are not entitled to considerable weight when they are brief and

conclusory and lack explanatory notes or supporting objective tests and examinations. See Heck v.

Colvin, 674 F. App’x 411, 415 (5th Cir. 2017); Foster v. Astrue, 410 F. App’x 831, 833 (5th Cir.

2011). As noted, the medical source statement at issue was a brief and conclusory check-box form

that did not include any explanatory notes or supporting tests or examinations. (See doc. 12-1 at

276-81.) The ALJ could therefore also discount Dr. Srivathanakul’s opinions in the medical source

statement for lacking “any substantive explanation.” See Foster, 410 F. App’x at 833 (agreeing with

the magistrate judge’s conclusion that the ALJ did not err in assigning only little weight to a brief

and conclusory questionnaire).

        To the extent Plaintiff argues that the ALJ erred in failing to give proper weight to Dr.

Srivathanakul’s August 6, 2015 and October 17, 2016 statements that she was permanently disabled


                                                   16
and unable to work due to her back arthritis and/or asthma, the ALJ properly discounted these

statements as non-medical opinions. (See doc. 12-1 at 23, 274-75.) Sections 404.1527(c) and

416.927(c) do not apply to opinions that a claimant cannot work or is disabled. See Walker v.

Barnhart, 158 F. App’x 534, 535 (5th Cir. 2005) (per curiam). A treating physician’s opinions

regarding a Plaintiff’s disability are not medical opinions and are not entitled to any special

significance because the issue of disability is a legal conclusion reserved to the Commissioner. 20

C.F.R. § 416.927(d); Frank v. Barnhart, 326 F.3d 618, 620 (5th Cir. 2003). Because physicians

generally define “disability” in a manner distinct from the Act, an ALJ can properly reject any

conclusion of disability as determinative on the ultimate issue. See Tamez v. Sullivan, 888 F.2d 334,

336, n.1 (5th Cir. 1989) (doctor’s note that claimant was “disabled” did not mean that the claimant

was disabled for purposes of the Act).

       The ALJ’s reasons for assigning only “little weight” to Dr. Srivathanakul’s medical source

statement and disregarding his statements that Plaintiff was disabled, combined with his review and

analysis of the objective record, satisfy his duty under the regulations and constitute “good cause”

for affording only little weight to Dr. Srivathanakul’s opinions. See Brewer, 2013 WL 1949842, at

*6 (finding the ALJ’s explanation as to why he did not give controlling weight to a treating

physician’s opinion constituted “good cause” even though he did not make a specific finding as to

each of the factors set forth in 20 C.F.R. § 1527(c)(2)); Johnson, 2010 WL 26469, at *4 (same);

Hawkins v. Astrue, No. 3:09-CV-2094-BD, 2011 WL 1107205, at *6 (N.D. Tex. March 25, 2011)

(same); Gomez v. Barnhart, No. SA-03-CA-1285-XR, 2004 WL 2512801, at *2 (W.D. Tex. Nov.

5, 2004) (finding the ALJ complies with regulations if the resulting decision reflects that

consideration was given to medical consultant’s opinion). Remand is therefore not required on this


                                                 17
issue.3

                                             III.    CONCLUSION

          The decision of the Commissioner is AFFIRMED.

          SO ORDERED, on this 28th day of March, 2019.



                                                                ___________________________________
                                                                IRMA CARRILLO RAMIREZ
                                                                UNITED STATES MAGISTRATE JUDGE




          3
          Plaintiff also argues that the ALJ failed to properly consider that she was underweight in combination with
her lumbar spine impairment. (doc. 18 at 6.) The ALJ’s decision shows, however, that he did consider Plaintiff’s weight
in determining her RFC, and expressly reduced the amount she could lift and/or carry “due to her being underweight,”
which he recognized “as having some impact on an individual’s functional physical abilities. (doc. 12-1 at 24.)

                                                         18
